Broyles, C. J.
1. A motion to continue a case, based upon the illness of leading counsel, is addressed to the sound discretion of the court; and where such counsel is present and personally makes the motion, the court may consider “his physical appearance and the mental and physical vigor displayed in making the motion, in determining whether the ends of justice require a continuance of the case.” Dale v. Beasley, 141 Ga. 594 (81 S. E. 849) ; Rogers v. State, 30 Ga. App. 636 (118 S. E. 757) , and cit. Under this ruling and the facts of the instant case, the refusal to continue the case was not error. Moreover, upon the hearing of the motion, the movant failed to testify that he expected to have the ’services of his leading counsel at the next term of the court, or that his application for a continuance was not made for the purpose of delay only.
2. The evidence authorized the verdict, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.